Citation Nr: 0908613	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.  The Veteran served in the U.S. Army Reserves 
from January 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and September 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The evidence of record demonstrates that hepatitis C is 
related to active military service.

2.  The evidence of record demonstrates that bilateral 
hearing loss is not related to active military service.

3.  The evidence of record demonstrates that tinnitus is not 
related to active military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).   

As an initial matter, the Board notes that, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to his claims was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims decided herein.  A June 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After a careful review of the record, the Board finds that, 
with regard to the Veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has fulfilled its duty to notice the Veteran under VCAA.  
In this regard, January 2005 and June 2005 letters advised 
the Veteran of the evidence and information necessary to 
establish entitlement to the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the Veteran.  Finally 
the letters advised him of what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided with notice 
in accordance with Dingess, the Board finds this error to be 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.

A review of the Veteran's claims folder reflects that 
previous attempts to obtain his service treatment records 
have been unsuccessful.  Where a Veteran's service treatment 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In the present 
case, the Veteran was notified in a January 2005 letter that 
his service treatment records were not available.  In 
addition, a January 2005 report of contact reveals that the 
RO contacted the Veteran at that time and requested that he 
provide copies of his service treatment records.  The report 
of contact reveals that the Veteran did not have copies of 
any service treatment records, any previous VA 
correspondence, and that he did not ever file a claim with VA 
in any other state, to the best of his recollection.  
Moreover, the Veteran was informed that he might submit lay 
evidence, such as "statements from persons who knew you when 
you were in service," by a VCAA letter dated in June 2005.  

Finally, the June 2005 letter was sent to the Veteran prior 
to the September 2005 rating decision.  VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In sum, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that the there has also been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, all available relevant 
VA and private treatment records, to include VA examination 
reports, have been requested and are associated with the 
claims folder.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case 
law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the Veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).  In this case, in response to the RO's 
request, a December 2004 statement from the National 
Personnel Records Center (NPRC) noted that the Veteran's 
separation physical was furnished to the VA Regional Office 
in Cleveland, Ohio in August 1979 and that no additional 
service treatment records were on file.  In January 2005, the 
RO requested the Veteran's separation physical from the 
Cleveland RO.  The Cleveland RO responded that a physical 
search for the Veteran's records was conducted, but that no 
records were located.  In January 2005, the RO made a formal 
finding of unavailability of the Veteran's service treatment 
records.  In addition, the Veteran submitted evidence that he 
had service in the U.S. Army Reserves from January 1980 
through November 1987 and that he was attached to the 5504 
Dental Squadron in Springfield, Missouri.  However, despite 
the RO's attempts, the Veteran's reserve records could not be 
located.  In March 2007, the RO submitted a request for the 
Veteran's reserve records to the U.S. Army Reserve Personnel 
Command in St. Louis, Missouri.  In an April 2007 response, 
the U.S. Army Reserve Personnel Command responded that the 
documents requested were not on file at the Command.  In 
April 2007, the RO requested the Veteran's reserve records 
from the Missouri State Military Archives.  An April 2007 
response reveals that there was no record of the Veteran 
being in the Missouri National Guard.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the record is ready for appellate review.

With regard to the Veteran's claim for entitlement to service 
connection for hepatitis C, without deciding whether notice 
and development requirements have been satisfied in the 
present case, the Board is not precluded from adjudicating 
the issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  This is so because the Board 
is taking action favorable to the Veteran by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).  In addition, the RO will notify the Veteran of the 
applicable rating criteria and effective date pertinent to 
his claim when it effects the grant of his claim.  See 
Dingess, 19 Vet. App. at 484.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  Hepatitis C

The Veteran contends that service connection for hepatitis C 
is warranted because he was exposed to and contracted 
hepatitis C in service.  Specifically, he argues that he was 
exposed to hepatitis C during service as a result of 
inoculations which were administered in a group fashion.  He 
notes that the "injection device" was not sanitized after 
each injection.

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based on a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  However, 
it also noted that transmission of hepatitis C virus with air 
gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the 
report upon which the determination of service connection is 
made includes a full discussion of all modes of transmission, 
and a rationale as to why the examiner believes the air gun 
was the source of the veteran's hepatitis C. 

As previously noted, the Veteran's service treatment records 
are unavailable.  His service personnel records reveal that 
he had service in Germany from October 1976 to February 1979, 
and that his military occupational specialties were field 
artillery crewman, cannoneer, heavy vehicle driver, and 
dental x-ray specialist.

Private medical treatment records from April 2001 through 
August 2006 reveal that the Veteran was first diagnosed with 
and treated for hepatitis C in August 2001.  A May 2001 
computed tomography (CT) scan of the abdomen revealed the 
Veteran's liver to be moderately enlarged with the left lobe 
extending across the epigastrium and anterior to the stomach 
and almost reaching the left lateral abdominal wall.  The 
impression was hepatomegaly.  Routine laboratory testing 
revealed elevated liver enzymes.  An August 2001 treatment 
record reveals a diagnosis of elevated liver enzymes and 
notes that the Veteran received a tattoo in 1977.  An August 
2001 liver biopsy showed mild to moderately active chronic 
hepatitis C with focal bridging fibrosis with nodularity, 
grade 2, stage 3.  A September 2001 treatment record reveals 
a diagnosis of hepatitis C.  In April 2002, the Veteran 
completed 21 weeks of a combination of pegulated-interferon 
and ribavirin treatment, which was unsuccessful.  In November 
2003, he underwent an endoscopy which showed grade I varices 
below the gastroesophageal junction, grade I varices in the 
lower esophagus, and portal hypertensive gastropathy.  The 
private treatment records also show continued treatment for 
hepatitis C.

In a January 2007 statement regarding his potential risk 
factors for hepatitis C, the Veteran reported that he had no 
organ transplants prior to 1992, that he received no blood 
transfusions or blood products prior to 1992, that he 
underwent no hemodialysis, and that he never participated in 
any type of drug use.  He also indicated that, during both 
active duty service and active reserve duty, he was possibly 
exposed to the blood of others and that he followed the 
current safety practices at the time.  He noted direct 
percutaneous exposure including a tattoo received during 
service in Germany, treatment for an injury to his two front 
teeth while in the field in service, possible sharing of a 
toothbrush while in the field during service, a knife injury 
to his left cheek from an attempted robbery during service in 
Germany, and having four wisdom teeth pulled while on active 
duty for training in April 1982.

The Veteran's treating physician, B. Bacon, M.D., has 
submitted numerous medical opinions in support of the 
Veteran's claim.  In an April 2005 letter, Dr. Bacon opined 
that "[t]o a reasonable degree of medical certainty, I feel 
that [the Veteran] contracted his hepatitis C while he was in 
the military service between the years 1976 and 1979."  Dr. 
Bacon noted that the Veteran had a tattoo in 1977, that he 
had no blood transfusion, and that he never used any 
intravenous drugs.  He also indicated that the Veteran had no 
promiscuous sexual relationships.  Further, he stated that 
the Veteran "did receive immunizations through the military 
and this is the most likely source of him contracting 
hepatitis C.  This time for contracting hepatitis C in the 
mid to late 1970s is consistent with the degree of fibrosis 
that he has on his liver biopsy." 

In an October 2005 letter, Dr. Bacon again noted the 
Veteran's hepatitis C risk factor of receiving immunizations 
during service, and stated that he did not have any of the 
other risk factors for contracting hepatitis C.  Dr. Bacon 
concluded that the Veteran "did receive immunizations 
through the military and as has been documented before in 
other patients, it is highly likely to a reasonable degree of 
medical certainty that this is the mechanism whereby [the 
Veteran] contracted his hepatitis C."  Dr. Bacon referred to 
a September 2004 liver biopsy which showed stage 3 fibrosis 
and stated that this would be consistent with the length of 
time that the Veteran had hepatitis C.  

In an April 2006 letter, Dr. Bacon reported that the 
Veteran's chronic hepatitis C had progressed to cirrhosis of 
the liver.  He stated that "[t]he usual timetable for 
developing cirrhosis due to chronic hepatitis C is between 20 
to 30 years so . . . it is perfectly rational to presume that 
he contracted his hepatitis C during his time in the 
military."  Dr. Bacon again referred to the Veteran's lack 
of risk factors aside from the immunizations that he received 
during service, and concluded that "it is highly likely to a 
reasonable degree of medical certainty that this is the 
mechanism whereby [the Veteran] contracted his hepatitis C."

In February 2007, Dr. Bacon submitted another opinion letter.  
He noted the Veteran's lack of hepatitis C risk factors 
including a blood transfusion, the use of intravenous drugs, 
and no history of sexual promiscuity.  He again referred to 
the Veteran's history of receiving immunizations through the 
military, and stated that "it has been documented in other 
patients previously and it is highly likely to a reasonable 
degree of medical certainty that this is a mechanism whereby 
[the Veteran] contracted his hepatitis C."  Dr. Bacon also 
noted that, in addition to receiving inoculations as 
immunizations, the Veteran worked as a dental specialist 
during service and that, during this job, he worked around 
bloody instruments.  Accordingly, Dr. Bacon found that it was 
possible that the Veteran could have been exposed to 
hepatitis C as a result of his work as a dental specialist.  
However, Dr. Bacon concluded that "it is definitely more 
likely than not that [the Veteran] contracted his hepatitis C 
during his time in the military" and that "the length of 
time that it takes for hepatitis C to develop serious liver 
disease (as is currently the case with [the Veteran]) is 
perfectly appropriate from 1976 to 1979 (the period of his 
time in the military) to the present time."

In an October 2008 lay statement, W.H., who served with the 
Veteran, stated that he was required to take a series of 
shots during service, some of which were administered by air 
gun in a group fashion.  W.H. also noted that certain 
inoculations were given in large groups, and that the Veteran 
underwent the same inoculations.

The Board finds that the evidence of record supports a 
finding of service connection for hepatitis C.  There is a 
current diagnosis of hepatitis C.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The evidence of record also 
demonstrates that the Veteran likely incurred his current 
hepatitis C during service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Specifically, in his January 2007 
statement, the Veteran reported that his only potential 
exposures to hepatitis C were in active duty service or 
active reserve duty, and included group immunizations by a 
shared injection device.  In an October 2008 statement, the 
Veteran stated that he believed that he contracted hepatitis 
C as a result of inoculations administered in a group 
fashion.  The October 2008 statement of W.H. corroborates the 
Veteran's statement that he underwent inoculations given in a 
group fashion.  The only other potential risk factors evident 
in the Veteran's claims file are a tattoo that the Veteran 
reported was received during service, treatment for injuries 
received in the field in service, sharing a toothbrush in the 
field during service, and possible exposure to blood while 
working as a dental specialist during service.  There is no 
indication in the Veteran's claims file that he was exposed 
to any other hepatitis C risk factors.  The Board considers 
the Veteran competent to provide evidence about matters of 
which he has personal knowledge; for example, he is competent 
to report that he that he experienced an event during service 
or that he had certain symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 405-406 (1995); Layno v. Brown, 6 Vet. App. 
465 (1994).  Therefore, the Veteran is competent to testify 
that he received inoculations during service that were 
administered in a group fashion, that he received a tattoo 
during service, and that he was exposed to bloody instruments 
during service.  The Board also considers the Veteran's 
statements credible, as they are corroborated by W.H.'s 
statement and his personnel records.  In addition, some of 
the statements were first recorded several years before the 
Veteran filed his claim for service connection, and 
therefore, were not likely offered in support of his claim.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In recognition of the Board's duty to consider 
the benefit of the doubt in this claim and that the Veteran's 
service treatment records are unavailable to substantiate his 
assertions, the Board finds that the Veteran's statements are 
credible and sufficient to establish that he had risk factors 
for exposure to hepatitis C during service, including 
inoculations administered in a group fashion by a shared 
injection device.

Importantly, the only medical evidence of record which 
pertains to the likely etiology of the Veteran's hepatitis C 
are the opinion letters provided by Dr. Bacon.  All of Dr. 
Bacon's opinion letters conclude that the Veteran likely 
contracted hepatitis C during service as a result of 
inoculations.  Dr. Bacon's opinions are supported by 
consideration of other hepatitis C risk factors and liver 
biopsy results that were consistent with a 20 to 30-year 
history of hepatitis C exposure.  Dr. Bacon repeatedly 
concluded that, given the progression of the Veteran's 
hepatitis C, it is likely that he contracted hepatitis C in 
the 1970s, which is consistent with his reported exposure.

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for hepatitis C is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.  Bilateral Hearing Loss and Tinnitus

The Veteran also contends that he has bilateral hearing loss 
and tinnitus which are related to service.  Specifically, the 
Veteran alleges that he was exposed to acoustic trauma in 
service, and that he has not had significant noise exposure 
since service.  The Veteran's personnel records reveal that 
his military occupational specialties were field artillery 
crewman, cannoneer, heavy vehicle driver, and dental x-ray 
specialist.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

As previously discussed, the Veteran's service treatment 
records are unavailable.

Private medical treatment records from April 2001 and July 
2002 reveal that the Veteran's ears were normal.  In October 
2005, he complained of tinnitus and hearing loss, and was 
referred to an Ear, Nose, and Throat doctor.  The remainder 
of the Veteran's private medical treatment records are 
negative for any complaints of or treatment for bilateral 
hearing loss and tinnitus.

In a June 2005 statement, the Veteran reported that he first 
discovered that he had symptoms of hearing loss upon the 
completion of audiometric training.  A was certified as an 
Audiometric Technician certificate dated in February 1989 
reveals that the Veteran.

In August 2005, the Veteran underwent a VA audiological 
examination.  However, the report reveals that the examiner 
took the Veteran's history, did impedance testing, and 
attempted an audiological evaluation, but that the results 
were non-organic.  The examiner stated that there was very 
poor pure-tone average and speech recognition threshold 
agreement, and there was very poor behavioral agreement.  As 
the responses did not improve, the examiner terminated the 
testing.

In October 2005, the Veteran underwent a private audiological 
examination.  The report, however, contains uninterpreted 
pure-tone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board acknowledges 
that VA has a duty to have uninterpreted pure-tone audiometry 
graphs, which are submitted in support of the Veteran's 
claim, interpreted.  However, in this case, because the 
Veteran's claim is denied on the basis that there is no 
evidence that the Veteran's hearing loss is related to 
service, remanding this claim for interpretation of the 
October 2005 audiometry results would result in unnecessary 
delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The report also reveals 
diagnoses of AD borderline normal to mild sensorineural 
hearing loss and AS mild sensorineural hearing loss.  Speech 
discrimination was noted to be good.  T-grams were normal.  
There was asymmetry in the low and mid frequencies with AS 
worse than AD.  The report also notes that the Veteran had 
occasional tinnitus.  

In September 2008, the Veteran underwent a VA audiological 
examination.  The Veteran complained of bilateral hearing 
loss, worse in one ear.  However, he was uncertain of which 
ear was worse.  He was also unsure of when his symptoms 
began, but estimated that his hearing loss began during his 
20's.  He noted that other people notice his hearing loss 
more than he does.  The Veteran also complained of 
occasional, intermittent, centralized tinnitus.  He could not 
recall when his tinnitus began.  He indicated that his 
tinnitus is often worse in the winter and can occur for 
several days, but was uncertain and vague in his responses.  
The Veteran reported noise exposure during service in field 
artillery and as a heavy equipment operator.  He noted that 
hearing protection was available and worn during service.  He 
also reported occasional woodworking with no hearing 
protection.  The Veteran also stated that he did not 
attribute his hearing loss or tinnitus to his tenure in the 
military.  Upon audiological evaluation, pure-tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
15
LEFT
35
40
35
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was normal hearing through 4000 Hertz (Hz) in 
the right ear sloping to a mild high frequency sensorineural 
hearing loss at 6000 to 8000 Hz, and mild sensorineural 
hearing loss in the left ear.  Speech reception thresholds 
were in agreement with pure-tone test results.  Word 
recognition scores were noted to be excellent bilaterally.  
After reviewing the Veteran's claims file, the post-service 
treatment records, and the Veteran's statements, the examiner 
concluded that she could not relate the Veteran's bilateral 
hearing loss and tinnitus to service without speculation in 
the absence of the Veteran's service treatment records.  

After a thorough review of the evidence of record, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is not warranted because the evidence does not 
show that the Veteran has bilateral hearing loss and tinnitus 
which are related to his active duty service.  Initially, the 
Board notes that hearing loss was not diagnosed within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Although not articulated as clearly as the Board would like, 
the September 2008 VA examiner concluded that she could not 
relate the Veteran's bilateral hearing loss and tinnitus to 
his active duty service without speculation in the absence of 
his service treatment records.  The VA examiner's opinion 
suggests that, without some other records such as the 
Veteran's service treatment records, it would be speculation 
to say that the Veteran's hearing loss and tinnitus are 
related to service.  The examination report notes the 
Veteran's statement that he was uncertain of the onset of his 
hearing loss symptoms, but estimated it to be during his 
20's.  However, in a June 2005 statement, he reported that he 
first noticed his symptoms in February 1989, upon the 
completion of audiometric training.  In addition, the 
examination report notes the Veteran's statement that, 
although he had noise exposure during service, hearing 
protection was available and worn.  He also reported 
occasional woodworking without the use of ear protection.  
Last, the examination report reflects that the Veteran stated 
that he did not attribute his hearing loss or tinnitus to his 
tenure in the military.  With regard to this statement, the 
Board notes that the Veteran is a certified Audiometric 
Technician.  After reviewing the Veteran's claims file and 
noting the Veteran's self-reported history, including the 
lack of medical evidence showing treatment for bilateral 
hearing loss or tinnitus until 2005, the Veteran's 
inconsistent history regarding the onset of his symptoms, his 
post-service noise exposure without the use of ear 
protection, and his own assertion that his hearing loss or 
tinnitus are not attributable to his tenure in the military, 
the VA examiner concluded that it would be speculation to say 
that the Veteran's bilateral hearing loss and tinnitus were 
related to service in the absence of his service treatment 
records.  With regard to the fact that the Veteran's 
treatment records are unavailable, the Board notes that the 
evidence does not reflect, and the Veteran does not assert, 
that his bilateral hearing loss and tinnitus symptoms began 
in service.  Thus, even if the Veteran's service treatment 
records were available, there is no indication that they 
would reflect any complaints of or treatment for hearing loss 
or tinnitus in service.

Moreover, the first objective medical evidence of hearing 
loss and tinnitus was in 2005, over 26 years after service 
discharge.  In addition, the Veteran indicated that he first 
noted his hearing loss when he was certified as an 
Audiometric Technician in February 1989, approximately 10 
years after service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno, 6 Vet. App. at 465.  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker, 10 Vet. App. at 74.  
The Veteran has alleged that service connection for bilateral 
hearing loss and tinnitus is warranted because he had in-
service noise exposure.  The Veteran is competent to testify 
to his in-service experiences and current symptoms.  In 
addition, the Board notes that the Veteran is a certified 
Audiometric Technician.  See Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007) (holding that any person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions may provide competent 
medical evidence).  However, because the Veteran provided 
inconsistent statements with regard to the onset of his 
hearing loss and tinnitus symptoms, the Board accords little 
probative weight to his statements regarding the relationship 
between his hearing loss and tinnitus and his active duty 
service.  Indeed, during his September 2008 VA examination, 
the Veteran stated that he did not attribute his hearing loss 
or tinnitus to his tenure in the military.  This evidence 
weighs against his claim. 

Accordingly, as the preponderance of the competent evidence 
is against linking the Veteran's current hearing loss or 
tinnitus to his military service, service connection for 
bilateral hearing loss and tinnitus is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hepatitis C is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


